Opinion by
Oliver, C. J.
At the trial it was stipulated that the items in question are the same in all material respects as the buckles which were passed *347upon in Weyenberg Shoe Mfg. Co. v. United States (38 C. C. P. A. 122, C. A. D. 448). On the agreed facts and following the cited ease, the articles in question were held dutiable as follows: (1) The buckles represented on the invoice items “avec barettes á ressorts, chrome” at 45 percent under paragraph 397 as articles, not specially provided for, composed wholly or in chief value of base metal, and not plated with platinum, gold, or silver, or colored with gold lacquer; and (2) the buckles represented by the invoice items “avec barettes á ressorts doré fort,” at 65 percent under said paragraph 397 as gold-plated articles, not specially provided for.